DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 11 s/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lai et al (US 2017/0206970 A1).
Regarding claim 1, Lai teaches a memory cell array of a multi-time programmable non-volatile memory, the memory cell array is connected with a first coupling line (Fig. 1, CL1), a second coupling line (Fig. 1, CLM), a first erase line (Fig. 1, EL1), a first source line (Fig. 1, SL1,1), a second source line (Fig. 1, SL1,k), a first bit line (Fig.1, BL1,1) and a second bit line (BL 1,K), the memory cell array comprising:
(Fig. 1, memory cell                         
                            
                                
                                    100
                                
                                
                                    1,1
                                    ,
                                    1
                                
                            
                        
                    ) wherein the first memory cell is connected with the first coupling line, the first erase line, the first source line and the first bit line;
a second memory cell (Fig. 1, memory cell                         
                            
                                
                                    100
                                
                                
                                    1,1
                                    ,
                                    K
                                
                            
                        
                    ), wherein the second memory cell is connected with the first coupling line, the first erase line, the second source line and the second bit line;
a third memory cell (Fig. 1, memory cell                         
                            
                                
                                    100
                                
                                
                                    M
                                    ,
                                    1,1
                                
                            
                        
                    ), wherein the third memory cell is connected with the second coupling line, the first erase line, the first source line and the first bit line; and
a fourth memory cell (Fig. 1, memory cell                         
                            
                                
                                    100
                                
                                
                                    M
                                    ,
                                    1
                                    ,
                                    K
                                
                            
                        
                    ), wherein the fourth memory cell is connected with the second coupling line, the first erase line, the second source line and the second bit line.
Regarding claim 2, Lai further teaches the memory cell array as claimed in claim 1, wherein the first erase line is connected with a first well region (Fig. 1, EL1 is indirectly coupled to well region of transistor 130), the first coupling line is connected with a second well region (Fig. 1, CL1 is connected to well region of transistors 120), the second coupling line is connected with a third well region (Fig. 1, CLM is connected to well region of transistors 120).
Regarding claim 6, Lai further teaches the memory cell array as claimed in claim 1, wherein the memory cell array further comprising: a first word line (Fig. 1, WL1), wherein the first word line is connected with the first memory cell and second memory cell; and a second word line (Fig. 1, WLM), wherein the second word line is connected with the third memory cell and fourth memory cell.
Regarding claim 11, Lai further teaches the memory cell array as claimed in claim 1, wherein the first memory cell, the second memory cell, the third memory cell and the fourth memory cell adopts memory transistors, each memory transistor of the memory cells includes a charge storage layer, and each body terminal of the memory transistors is connected with the first erase line (Fig. 1).

Allowable Subject Matter
Claims 3-5 and 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation:
With regards to claim 3, wherein during a program action, the first coupling line receives a program voltage, and the second coupling line and the first erase line receive a lowest voltage, wherein the first source line and the first bit line receive a first supply voltage, so that the first memory cell is programmed to a first storage state, wherein the second source line and the second bit line receive a second supply voltage, so that the second memory cell is programmed to a second storage state, wherein the program voltage is higher than the second supply voltage, the second supply voltage is higher than the first supply voltage, the first supply voltage is higher than or equal to the lowest voltage.
With regards to claim 7, wherein during a program action, the first coupling line receives a program voltage, the second coupling line and the first erase line receive a lowest voltage, wherein the first source line and the first bit line receive a first supply voltage, the first word line receives a second supply voltage, so that the first memory cell is programmed to a first storage state, wherein the second source line and the second bit line receive the second supply voltage, the second word line receives the lowest voltage, so that the second memory cell is programmed to a second storage state, wherein the program voltage is higher than the second supply voltage, the second supply voltage is higher than the first supply voltage, the first supply voltage is higher than or equal to the lowest voltage.
With regards to claim 10, the first memory cell comprising a first floating gate transistor and a first capacitor, wherein a first terminal of the first capacitor is connected with the first coupling line, and a second terminal of the first capacitor is connected with a floating gate of the first floating gate transistor; the second memory cell comprising a second floating gate transistor and a second capacitor, wherein a first terminal of the second capacitor is connected with the first coupling line, and a second terminal of the second capacitor is connected with a floating gate of the second floating gate transistor; the third memory cell comprising a third floating gate transistor and a third capacitor, wherein a first terminal of the third capacitor is connected with the second coupling line, and a second terminal of the third capacitor is connected to with floating gate of the third floating gate transistor; and the fourth memory cell comprising a fourth floating gate transistor and a  fourth capacitor, wherein a first terminal of the fourth capacitor is connected with the second coupling line, and a second terminal of the fourth capacitor is connected with a floating gate of the fourth floating gate transistor, wherein a body terminal of the first floating gate transistor, a body terminal of the second floating gate transistor, a body terminal of the third floating gate transistor and a body terminal of the fourth floating gate transistor are connected with the first erase line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824